DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata (US 2009/0308107).
Regarding claims 1-2, 4,  and 16
Ogata teaches a knitted fabric containing a composite yarn, which is characterized in that the composite yarn is constituted of two or more kinds of false-twist crimped yarns and has a torque of not more than 30 T/m. The two or more kinds of false-twist crimped yarns are different from each other with respect to fineness. It is preferred to constitute a composite yarn by a false-twist crimped yarn having S-direction torque and a false-twist crimped yarn having Z-direction torque because a low-torque composite yarn is obtained. See, e.g., abstract and paragraphs [0010] and [0015]. 

Regarding claim 7
Ogata teaches the single yarn fineness is preferably from 0.00002 to 2.0 dtex in the composite yarn. Paragraph [0020]. 

Regarding claims 1, 3, 5-6, 8-15
Ogata teaches a T-shirt comprising a knitted fabric comprising a composite yarn comprising a false-twist crimped yarn having S-direction torque and a false-twist crimped yarn having torque in the Z-direction. The composite yarn has a total fineness of 167 dtex and no torque. The composite yarn is subject to interlacing with the number of interlaces is 50 interlaces/m.  A hydrophilizing agent is applied to the knitted fabric. The knitted fabric has a basis weight of 135 g/m2. The knitted fabric exhibits a snagging resistance of grade 3 to grade 4 as tested for 15 hours by using a hacksaw according to JIS L1058 D-3 Method, a lateral stretchability of 85% as measured according to JIS L1018, and a recovery factor of stretchability in a lateral direction of 95% as measured according to JIS L1018.  See, e.g., abstract and paragraphs [0033-0034] and [0051-0057]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789